Exhibit 10.2
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THIS NOTE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE
COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT
TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING ANYTHING CONTAINED IN
THIS NOTE TO THE CONTRARY, THIS NOTE MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THIS NOTE.
ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTION 14(a) HEREOF.
 
Workstream Inc.
 
Senior Secured Non-Convertible Note
 
Issuance Date:  December 11, 2009
Original Principal Amount: U.S. $       



FOR VALUE RECEIVED, Workstream Inc., a corporation existing pursuant to the
Canada Business Corporations Act (the “Company”), hereby promises to pay to the
order of _______________________________ or its registered assigns (“Holder”)
the amount set out above as the Original Principal Amount (as increased or
reduced pursuant to the terms hereof, the “Principal”) when due, whether upon
the Maturity Date (as defined below), on any Scheduled Payment Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at the applicable Interest Rate from the date set out above as the Issuance Date
(the “Issuance Date”) until the same becomes due and payable, whether upon any
Scheduled Payment Date (including, without limitation, the Maturity Date) or
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof). This Senior Secured Non-Convertible Note (including all Senior Secured
Non-Convertible Notes issued in exchange, transfer or replacement hereof, is
referred to herein as the “Note”) is being issued pursuant to the Exchange
Agreement (as defined below) on the Closing Date (as defined below). Certain
capitalized terms used herein are defined in Section 24.
 
1.           PAYMENTS OF PRINCIPAL. On each date set forth on Schedule 1
attached hereto (each such date is referred to herein as a “Scheduled Payment
Date”), the Company shall pay to the Holder in cash, via wire transfer of
immediately available funds, the amount set forth on Schedule 1 that is due on
such Scheduled Payment Date (each such amount is referred to herein as a
“Scheduled Payment Amount”). Other than as specifically permitted by this Note,
the Company may not prepay any portion of the outstanding Principal, accrued and
unpaid Interest or accrued and unpaid Late Charges on Principal and Interest, if
any. Each Scheduled Payment Amount shall be applied as follows: (i) first, to
the Principal amount due on such Scheduled Payment Date, (ii) second, to all
accrued and unpaid Interest due on such Scheduled Payment Date and (iii) third,
to all accrued and unpaid Late Charges on such Principal amount and Interest due
on such Scheduled Payment Date. The Holder and the Company shall maintain
records showing the Principal, Interest and Late Charges redeemed and/or paid
(as the case may be) and the dates of such redemption and/or payments (as the
case may be) or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon partial redemption or payment.
 

--------------------------------------------------------------------------------


 
2.           INTEREST INTEREST RATE. Interest on this Note shall commence
accruing on the Issuance Date, shall accrue daily at the Interest Rate on the
outstanding Principal amount from time to time, shall be computed on the basis
of a 360-day year, shall compound each Fiscal Quarter and shall be paid by
adding such accrued interest to the Principal amount outstanding under this Note
on the first calendar day of each Fiscal Quarter that occurs prior to the
Scheduled Payment Date that is the Maturity Date, provided that all accrued and
unpaid Interest outstanding on the Maturity Date shall be paid to the Holder in
cash via wire transfer of immediately available funds. From and after the
occurrence and during the continuance of any Event of Default, the Interest Rate
then in effect shall be automatically increased to 14.5% per annum. In the event
that such Event of Default is subsequently cured, the increase referred to in
the preceding sentence shall cease to be effective as of the date of such cure,
provided that the Interest as calculated and unpaid at such increased rate
during the continuance of such Event of Default shall continue to apply to the
extent relating to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default.
 
3.           RIGHTS UPON EVENT OF DEFAULT.
 
  (a)      Event of Default. Each of the following events that occurs after the
Issuance Date shall constitute an “Event of Default”:
 
(i)           the Company’s (A) failure to deliver the required number of Common
Shares within seven (7) Trading Days after the applicable conversion or exercise
date (as the case may be) under any of the Holder’s Securities or its 2008
Warrant (as the case may be) (including, without limitation, the Company’s
failure to cure a Conversion Failure (as defined in the Convertible Notes)) or
(B) notice, written or oral, to the Holder, including, without limitation, by
way of public announcement or through any of its agents, at any time, of its
intention not to comply, as required, with a request for any conversion or
exercise (as the case may be) of any portion of any of the Holder’s Securities
or its 2008 Warrant that is requested in accordance with the provisions thereof;
 
(ii)           the Company’s or any Subsidiary’s (as defined below) failure to
pay to the Holder any amount of Principal, Interest, Late Charges or other
amounts when and as due under this Note (including, without limitation, the
Company’s or any Subsidiary’s failure to pay any redemption payments or amounts
hereunder) or any other Transaction Document, except, in the case of a failure
to pay Interest and Late Charges when and as due, in which case only if such
failure remains uncured for a period of at least seven (7) days;
 
2

--------------------------------------------------------------------------------


 
(iii)          the Company fails to remove any restrictive legend on any
certificate or any Common Shares issued to the Holder upon any conversion or
exercise (as the case may be) of any Securities acquired by the Holder under the
Exchange Agreement or its 2008 Warrant as and when required by such Securities
or such 2008 Warrant (as the case may be), the Transaction Agreement, the 2008
Exchange Agreement (as defined below), the Exchange Agreement or the Amended
Registration Rights Agreement (as the case may be), and any such failure
continues uncured for at least ten (10) days;
 
(iv)          any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Note;
 
(v)           the Company or any Subsidiary materially breaches any
representation, warranty, covenant or other term or condition of any Transaction
Document (other than the breaches expressly enumerated in this Section 3(a)),
except, in the case of a breach of a covenant which is curable, only if such
breach remains uncured for a period of at least ten (10) days;
 
(vi)          any breach or failure in any respect by the Company or any
Subsidiary to comply with any provision of Section 10 of this Note;
 
(vii)         the occurrence of any default under, redemption of or acceleration
prior to maturity of any Indebtedness (as defined in the Exchange Agreement) of
the Company or any of its Subsidiaries, other than with respect to any Other
Notes;
 
(viii)        any Material Adverse Effect (as defined in the Exchange Agreement)
occurs;
 
(ix)          the entry by a court of (i) a decree, order, judgment or other
similar document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;
 
(x)          bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors shall be instituted by or against
the Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;
 
3

--------------------------------------------------------------------------------


 
(xi)         the commencement by the Company or any Subsidiary of a voluntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a UCC foreclosure sale or any other similar action under federal, state
or foreign law;
 
(xii)         except as set forth on Schedule 3(a)(xii), a final judgment or
judgments for the payment of money aggregating in excess of $2,000,000 are
rendered against the Company or any of its Subsidiaries, which judgments are
not, within thirty (30) days after the entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within thirty (30) days after the
expiration of such stay; provided, however, that any judgment which is covered
by insurance or an indemnity from a credit worthy party shall not be included in
calculating the $2,000,000 amount set forth above so long as the Company
provides the Holder a written statement from such insurer or indemnity provider
(which written statement shall be reasonably satisfactory to the Holder) to the
effect that such judgment is covered by insurance or an indemnity and the
Company or such Subsidiary (as the case may be) will receive the proceeds of
such insurance or indemnity within 30 days of the issuance of such judgment;
 
(xiii)        except as set forth on Schedule 3(a)(xiii), the Company or any
Subsidiary either (i) fails to pay, when due, or within any applicable grace
period, any payment with respect to any Indebtedness in excess of $250,000 due
to any third party, other than, with respect to unsecured Indebtedness only,
payments contested by the Company or such Subsidiary (as the case may be) in
good faith by proper proceedings and with respect to which adequate reserves
have been set aside for the payment thereof in accordance with GAAP (as defined
below), or otherwise be in breach or violation of any agreement for monies owed
or owing in an amount in excess of $250,000, which breach or violation permits
the other party thereto to declare a default or otherwise accelerate amounts due
thereunder, or (ii) suffer to exist any other circumstance or event that would,
with or without the passage of time or the giving of notice, result in a default
or event of default under any agreement binding the Company or any Subsidiary,
which default or event of default would or is likely to have a material adverse
effect on the business, assets, operations (including results thereof),
liabilities, properties, condition (including financial condition) or prospects
of the Company or any of its Subsidiaries, individually or in the aggregate;
 
4

--------------------------------------------------------------------------------


 
(xiv)       the failure of the Company to effect the Delaware Reincorporation
promptly following the Shareholder Meeting (as defined in the Exchange
Agreement) (but in no event later than November 1, 2010) if the Shareholder
Approval (as defined in the Exchange Agreement) is obtained at the Shareholder
Meeting unless effecting the Delaware Reincorporation will directly result in
(i) the Company incurring fees and expenses in excess of $650,000 in connection
with seeking the Shareholder Approval and effecting the Delaware Reincorporation
(including, without limitation, fees for attorneys, accountants and other
professional advisors, proxy solicitation costs, taxes and share redemption
costs) or (ii) the Company’s failure of any of the Tests; or
 
(xv)        the Company consummates a Fundamental Transaction (other than the
Delaware Reincorporation) without the prior written consent of the Holder, which
consent may be granted or withheld in the Holder’s sole discretion.
 
  (b)      Redemption Right. Upon the Company becoming aware of the occurrence
of an Event of Default under this Note or any Other Note, the Company shall
within one (1) Business Day deliver written notice thereof via facsimile and
overnight courier (with next day delivery specified) (an “Event of Default
Notice”) to the Holder. At any time after the earlier of the Holder’s receipt of
an Event of Default Notice and the Holder becoming aware of an Event of Default,
the Holder may require the Company (regardless of whether such Event of Default
has been cured) to redeem all or any portion of this Note by delivering written
notice thereof (the “Event of Default Redemption Notice”) to the Company, which
Event of Default Redemption Notice shall indicate the portion of this Note the
Holder is electing to redeem. Each portion of this Note subject to redemption by
the Company pursuant to this Section 3(b) shall be redeemed by the Company at a
price equal to the sum of the portion of the Principal amount of this Note so
elected by the Holder to be redeemed together with accrued and unpaid Interest
with respect to such portion and accrued and unpaid Late Charges with respect to
such portion and Interest as of such time as the Holder delivers an Event of
Default Redemption Notice (the “Event of Default Redemption Price”). Redemptions
required by this Section 3(b) shall be made in accordance with, and be subject
to, the provisions of Section 7. To the extent redemptions required by this
Section 3(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments.
 
4.           RIGHTS UPON FUNDAMENTAL TRANSACTION. The Company shall not enter
into or be party to a Fundamental Transaction unless the Successor Entity
assumes in writing all of the obligations of the Company under this Note and the
other Transaction Documents in accordance with the provisions of this Section 4
pursuant to written agreements in form and substance reasonably satisfactory to
the Holder and approved by the Holder prior to such Fundamental Transaction,
including agreements to deliver to each holder of Non-Convertible Notes in
exchange for such Non-Convertible Notes a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
the Non-Convertible Notes, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then-outstanding and the
interest rates of the Non-Convertible Notes held by such holder and having
similar ranking to the Notes, and reasonably satisfactory to the Holder. Upon
the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein. The provisions of this Section shall apply similarly and equally
to successive Fundamental Transactions. No sooner than twenty (20) Trading Days
nor later than ten (10) Trading Days prior to the consummation of a Fundamental
Transaction, but in no event prior to the public announcement of such
Fundamental Transaction, the Company shall deliver written notice thereof via
facsimile and overnight courier to the Holder (a “Fundamental Transaction
Notice”). Notwithstanding the foregoing, if a Disposition or Liquidity Event
constitutes a Fundamental Transaction and such a Disposition or Liquidity Event
(as the case may be) will result in payment in full of all amounts
then-outstanding under this Note pursuant to Section 6, then the Company shall
not be required to comply with this Section 4 in connection with such a
Fundamental Transaction so long as all amounts then-outstanding under this Note
are paid in full to the Holder pursuant to Section 6 simultaneously with the
consummation of such Disposition or Liquidity Event (as the case may be).
 
5

--------------------------------------------------------------------------------


 
5.           NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation (as defined in
the Exchange Agreement), Bylaws (as defined in the Exchange Agreement) or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note; provided, however, the Holder acknowledges
and agrees that the Delaware Reincorporation shall not be deemed a violation of
this Section 5 so long as the Company does not, directly or indirectly, take any
actions related thereto or in connection therewith that adversely affect the
Holder in any manner or are inconsistent with any of the terms of this Note.
 
6.           MANDATORY REDEMPTIONS. Upon the occurrence of each Disposition or
Liquidity Event (as the case may be), the Company shall use 100% of the Net
Proceeds (as defined below) with respect to such Disposition or Liquidity Event
(as the case may be) (the “Applicable Net Proceeds”) to redeem this Note in the
manner and in such amounts as are set forth herein (each being a “Mandatory
Redemption”). With respect to each Disposition and each Liquidity Event (as the
case may be), the Company shall deliver a written notice by confirmed facsimile
and overnight courier (with next day delivery specified) to all, but not less
than all, of the holders of Notes (the “Mandatory Redemption Notice” and the
date such notice is delivered to all such holders is referred to as the
“Mandatory Redemption Notice Date”) stating (a) the date on which the applicable
Mandatory Redemption shall occur (the “Mandatory Redemption Date”), which date
shall be the date such Disposition or Liquidity Event (as the case may be) is
consummated, (b) the amount of Applicable Net Proceeds with respect to such
Disposition or Liquidity Event (as the case may be) and (c) the Mandatory
Redemption Price (as defined below) with respect to such Disposition or
Liquidity Event (as the case may be). The applicable Mandatory Redemption Notice
shall be delivered as soon as practicable prior to the consummation of the
applicable Disposition or Liquidity Event (as the case may be), and the Company
shall make a public announcement containing the information set forth in such
Mandatory Redemption Notice on or before the applicable Mandatory Redemption
Notice Date to the extent that the notice contains any, or constitutes,
material, non-public information. Redemptions required by this Section 6 shall
be made in accordance with, and be subject to, the provisions of Section 7. To
the extent redemptions required by this Section 6 are deemed or determined by a
court of competent jurisdiction to be prepayments of this Note by the Company,
such redemptions shall be deemed to be voluntary prepayments. The Company agrees
that in the event of the Company’s redemption of any portion of this Note under
this Section 6, the Holder’s damages would be uncertain and difficult to
estimate because of the parties’ inability to predict future interest rates and
the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. “Mandatory Redemption Price” means, with respect to
a particular Disposition or Liquidity Event (as the case may be), an amount in
cash equal to the product of (i) the Applicable Net Proceeds with respect to
such Disposition or Liquidity Event (as the case may be) multiplied by (ii) the
quotient of (1) the sum of (A) the Principal of this Note outstanding as of the
date of redemption, (B) the amount of any accrued and unpaid Interest on this
Note through the date of redemption and (C) the amount of any accrued and unpaid
Late Charges on such Principal and such Interest specified in clauses (A) and
(B) through the date of redemption divided by (2) the sum of (X) the principal
amount of all Non-Convertible Notes outstanding as of the date of redemption,
(Y) the amount of any accrued and unpaid Interest on all Non-Convertible Notes
through the date of redemption and (Z) the amount of any accrued and unpaid Late
Charges on such principal and such Interest specified in clauses (X) and (Y)
through the date of redemption. To the extent the Company effects a Mandatory
Redemption under this Note, then the Company must simultaneously take the same
action with respect to all the Other Non-Convertible Notes. It is expressly
understood and agreed that payments under this Section 6 and Section 6 of the
Other Non-Convertible Notes shall be made prior to, and have priority over, any
payments required to be made under Section 10 of the Convertible Notes.
 
6

--------------------------------------------------------------------------------


 
7.           REDEMPTIONS.
 
  (a)      Mechanics. The Company shall deliver the Event of Default Redemption
Price to the Holder in cash within seven (7) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. The Company shall
deliver the applicable Mandatory Redemption Price to the Holder in cash on the
applicable Mandatory Redemption Date. In the event of a redemption of less than
all of the then-outstanding Principal of this Note, the Company shall promptly
cause to be issued and delivered to the Holder a new Note (in accordance with
Section 14(d)) representing the outstanding Principal which has not been
redeemed. In the event that the Company does not pay the applicable Redemption
Price to the Holder within the time period, or on the date, required (as the
case may be), at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Principal amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid by delivering written notice by confirmed
facsimile and overnight courier (with next day delivery specified) stating
such.  Upon the Company’s receipt of such notice, (x) the applicable Redemption
Notice shall be null and void with respect to such Principal amount and (y) the
Company shall immediately return this Note, or issue a new Note (in accordance
with Section 14(d)) to the Holder representing the sum of such Principal amount
to be redeemed which has not been redeemed. The Holder’s delivery of a notice
voiding a Redemption Notice and exercise of its rights following such notice
shall not affect the Company’s obligations to make any payments of Late Charges
which have accrued prior to the date of such notice with respect to the
Principal amount subject to such notice.
 
7

--------------------------------------------------------------------------------


 
  (b)      Redemption by Other Holders. Upon the Company’s receipt of the first
notice from any of the holders of the Other Notes for redemption or repayment as
a result of an event or occurrence substantially similar to the events or
occurrences described in Section 3(b) (the “Initial Redemption Notice”), the
Company shall immediately, but no later than one (1) Business Day after its
receipt thereof, forward to the Holder by facsimile a copy of such notice. If
the Company receives a Redemption Notice from the Holder and one or more notices
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 3(b) (each, an “Other Redemption Notice”),
during the seven (7) Business Day period following the Company’s receipt of the
Initial Redemption Notice and the Company is unable to redeem all principal,
interest and other amounts designated in such Redemption Notice, the Initial
Redemption Notice and the Other Redemption Notices received during such seven
(7) Business Day period, then the Company shall redeem a pro rata amount from
each holder of the Notes (including the Holder) based on the principal amount of
the Notes submitted for redemption pursuant to such Redemption Notice, the
Initial Redemption Notice and such Other Redemption Notices received by the
Company during such seven (7) Business Day period.
 
8.           REDEMPTION AT OPTION OF THE COMPANY.
 
  (a)      Right to Cause Redemption. The Company shall have the right, from
time to time, to redeem all or any portion of the amount outstanding under this
Note in accordance with, and subject to, the provisions of this Section 8 (the
“Company Optional Redemption Right”).
 
  (b)      Mechanics of Redemption at Option of the Company. With respect to
each exercise of the Company Optional Redemption Right, the Company shall give
written notice to the Holder that it has elected to redeem all or a portion of
the amount outstanding under this Note pursuant to the exercise of the Company
Optional Redemption Right (each being a “Notice of Company Optional
Redemption”). Each Notice of Company Optional Redemption shall state (i) the
date on which the applicable redemption shall occur (which date shall be a
Business Day that is no less than five (5) Business Days after the date of such
notice (the “Optional Redemption Date”)), and (ii) either that all or less than
all of the amount outstanding under this Note is subject to such Company
Optional Redemption Right, and if less than all of the amount outstanding under
this Note will be subject to such Company Optional Redemption Right, the portion
of the amount outstanding under this Note subject to such Company Optional
Redemption Right.
 
8

--------------------------------------------------------------------------------


 
  (c)      Payment of Optional Redemption Price. The redemption price with
respect to each exercise of the Company Optional Redemption Right (each being an
“Optional Redemption Price”) shall be determined as set forth in this Section
8(c). If the applicable Notice of Company Optional Redemption specifies that all
amounts outstanding under this Note are subject to such redemption, then such
Optional Redemption Price shall be an amount equal to the sum of the
then-outstanding Principal amount of this Note plus all accrued and unpaid
Interest with respect to such Principal amount and Interest as of the applicable
Optional Redemption Date and all accrued and unpaid Late Charges with respect to
such Principal amount as of the applicable Optional Redemption Date. If the
applicable Notice of Company Optional Redemption specifies that less than all
amounts outstanding under this Note are subject to such redemption, then such
Optional Redemption Price shall be an amount equal to the amount subject to
redemption that is specified in the applicable Notice of Company Optional
Redemption. Each Optional Redemption Price shall be paid in cash to the Holder,
via wire transfer of immediately available funds, on the applicable Optional
Redemption Date. Each Optional Redemption Price that is less than all amounts
then-outstanding under this Note shall be applied as follows: (1) first, to the
Principal then outstanding, (2) second, to all accrued and unpaid Interest
then-outstanding and (3) third, to all accrued and unpaid Late Charges
then-outstanding on such Principal and Interest. To the extent redemptions
required by this Section 8 are deemed or determined by a court of competent
jurisdiction to be prepayments of this Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. In the event that the Company does
not pay to the Holder the applicable Optional Redemption Price on the applicable
Optional Redemption Date, then, in addition to all other rights and remedies
available to the Holder, the Holder shall have the right to void the redemption
pursuant to Section 7(a) with the term “Optional Redemption Price” being
substituted for “Redemption Price” and “Notice of Company Optional Redemption”
being substituted for “Redemption Notice.”
 
  (d)      Pro Rata Redemption Requirement. If the Company elects to cause a
redemption of all or any portion of this Note pursuant to this Section 8, then
it must simultaneously take the same action in the same proportion with respect
to all of the Other Non-Convertible Notes.
 
9.            VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note.
 
10.          COVENANTS.
 
  (a)      Rank. All payments due under this Note (a) shall rank pari passu with
all Other Notes and (b) shall be senior to all other Indebtedness of the Company
and its Subsidiaries.
 
  (b)      Incurrence of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, without the
prior express written consent of the Holder, incur or guarantee, assume or
suffer to exist any Indebtedness, other than (i) the Indebtedness evidenced by
this Note and the Other Notes, (ii) Permitted Indebtedness and (iii)
Indebtedness solely between or among the Company and any of its Subsidiaries.
 
9

--------------------------------------------------------------------------------


 
  (c)      Existence of Liens. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, without the prior
express written consent of the Holder allow or suffer to exist any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by the Company
or any of its Subsidiaries (collectively, “Liens”) other than Permitted Liens.
 
  (d)      Restricted Payments. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, without the prior
express written consent of the Holder, redeem, defease, repurchase, repay or
make any payments in respect of, by the payment of cash or cash equivalents (in
whole or in part, whether by way of open market purchases, tender offers,
private transactions or otherwise), all or any portion of any Indebtedness
(other than Permitted Senior Indebtedness or Indebtedness solely between or
among the Company and any of its Subsidiaries), whether by way of payment in
respect of principal of (or premium, if any) or interest on, such Indebtedness
if at the time such payment is due or is otherwise made or, after giving effect
to such payment, (i) an event constituting an Event of Default has occurred and
is continuing or (ii) an event that with the passage of time and without being
cured would constitute an Event of Default has occurred and is continuing. The
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, take any action or omit to take any action to cause, or
that would result in, any amounts which would constitute Proceeds or Net
Proceeds hereunder, if received directly or indirectly by the Company or any of
its Subsidiaries, to either not (1) be received directly or indirectly by the
Company or any of its Subsidiaries or (2) constitute Proceeds or Net Proceeds.
 
  (e)      Restriction on Redemption and Dividends; Affiliate Transactions. The
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, redeem, repurchase or declare or pay or make any
dividend or distribution (including, without limitation, a cash dividend or
distribution) on its capital shares without the prior express written consent of
the Holder, provided that the foregoing shall not prohibit any cash dividends or
distributions by any Subsidiary solely to the Company or any other Subsidiary
that is directly or indirectly wholly-owned by the Company. The Company shall
not, and shall cause each Subsidiary to not, enter into any transaction with any
of its or their respective current or former officers, directors, employees or
affiliates or pay any amounts to any of them except to the extent provided on
Schedule 10(e) attached hereto.
 
  (f)      Restriction on Transfer of Assets. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, without the prior express
written consent of the Holder (which consent shall not be unreasonably withheld
(it shall be deemed reasonable for the Holder to withhold consent if Proceeds
(directly or indirectly) received or to be received in connection with any
Disposition include or constitute any consideration other than cash, cash
equivalents or publicly-traded securities)), sell, lease, license, assign,
transfer, convey or otherwise dispose of any assets or rights of the Company or
any Subsidiary owned or hereafter acquired whether in a single transaction or a
series of related transactions, other than (i) sales, leases, licenses,
assignments, transfers, conveyances and other dispositions of such assets or
rights by the Company and its Subsidiaries that, in the aggregate, do not have a
fair market value in excess of $250,000 in any twelve (12) month period, (ii)
sales of inventory in the ordinary course of business (such sales, leases,
licenses, assignments, transfers, conveyances and other dispositions permitted
by clauses (i) and (ii) are each referred to herein as a “Permitted Sale”) and
(iii) leases and licenses of intellectual property of the Company and its
Subsidiaries to unaffiliated third parties that are in the ordinary course of
business and do not require approval of the board of directors or similar
governing body of the Company or any of its Subsidiaries, provided that no such
lease or license shall (1) provide for any exclusive use or right or other type
of exclusivity, (2) transfer any ownership rights in any such intellectual
property to any such third party, (3) exceed a term of three (3) years
(including renewals thereof) or (4) result in a lease or license of all or
substantially all of the assets of the Company or any of its Subsidiaries.
Notwithstanding the foregoing, this Section 10(f) shall not be applicable if on
the Issuance Date the initial Holder, together with its affiliates, held less
than $3,500,000 of the aggregate amount of Indebtedness evidenced by this Note
and all the Other Notes.
 
10

--------------------------------------------------------------------------------


 
  (g)      Maturity of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or  indirectly, without
the prior express written consent of the Holder, permit any Indebtedness of the
Company or any of the Subsidiaries (other than Permitted Senior Indebtedness) to
mature or accelerate prior to the Maturity Date.
 
  (h)      New Subsidiaries. Simultaneously with the acquisition or formation of
each New Subsidiary (as defined below), the Company shall cause such New
Subsidiary to execute, and deliver to each holder of Notes, all Security
Documents (as defined in the Exchange Agreement) and Guaranties that are
substantially similar to the Security Documents and Guaranties that the Current
Subsidiaries are required to execute in connection with the transactions
contemplated by the Exchange Agreement.
 
  (i)       Tests.
 
(i)           Minimum Cash Balance. Commencing with the Fiscal Quarter beginning
on December 1, 2009, the Company shall maintain a Cash Balance (as defined
below) which equals or exceeds the applicable amount set forth on Schedule 2
attached hereto (the “Minimum Cash Balance Test”).
 
(ii)           EBITDA. Commencing with the Fiscal Quarter beginning on March 1,
2010, the Company shall maintain EBITDA (as defined below) which equals or
exceeds the applicable amount set forth on Schedule 3 attached hereto (the
“EBITDA Test”).
 
11

--------------------------------------------------------------------------------


 
(iii)          Debt to EBITDA Ratio. Commencing with the Fiscal Quarter
beginning on June 1, 2010, the ratio of Indebtedness (which for clarification
purposes includes, without limitation, the Notes) of the Company and its
Subsidiaries, on a consolidated basis, to EBITDA shall not exceed the applicable
Debt to EBITDA Ratio set forth on Schedule 4 attached hereto (the “Debt to
EBITDA Ratio Test”).
 
(iv)          Capital Expenditures. Capital Expenditures (as defined below)
shall not in the aggregate exceed $550,000 in any of the Company’s 2010, 2011 or
2012 fiscal years, and Capital Expenditures shall not in the aggregate exceed
$137,500 in the first Fiscal Quarter of the Company’s 2013 fiscal year
(collectively, the “Capital Expenditure Test”).
 
(v)          Operating Results Announcement; Measurement. The Company shall
announce its operating results (the “Operating Results”) (the date of each such
announcement is referred to herein as the “Announcement Date”) from which
compliance with each of the applicable Tests can be determined for each Fiscal
Quarter or fiscal year (as applicable) no later than the fiftieth (50th) day
after the end of each Fiscal Quarter or, with respect to the last Fiscal Quarter
or the end of the fiscal year (as applicable), the one hundred fifteenth (115th)
day after the end of such Fiscal Quarter or such fiscal year (as applicable)
(each of such 50th and 115th days are referred to herein as an “Announcement
Date Deadline”). In the event the Company shall have satisfied all applicable
Tests required to be satisfied with respect to such Fiscal Quarter or such
fiscal year (as applicable), such announcement shall include a statement to the
effect that the Company satisfied all applicable Tests required to be satisfied
with respect to such Fiscal Quarter or such fiscal year (as applicable) (such
statement is referred to herein as the “Statement”). If the Company fails to
make (i) any such announcement by any Announcement Date Deadline or (ii) a
Statement on any Announcement Date, then, in each case, the Company shall be
deemed to have failed to satisfy each of the applicable Tests with respect to
the relevant period. For clarification purposes, the date of determination for
(1) each of the Minimum Cash Balance Test, the EBITDA Test and the Debt to
EBITDA Ratio Test will be the last day of each Fiscal Quarter during which such
Tests are required to be satisfied and (2) the Capital Expenditure Test will be
the last day of each of the Company’s 2010, 2011 and 2012 fiscal years and the
last day of the first Fiscal Quarter of the Company’s 2013 fiscal year (as
applicable).
 
11.          SECURITY. This Note and the Other Notes are secured to the extent
and in the manner set forth in the Transaction Documents (including, without
limitation, the Security Documents and the Guaranties (each as defined in the
Exchange Agreement)).
 
12.          AMENDING THE TERMS OF THIS NOTE. The prior written consent of the
Holder shall be required for any change or amendment to this Note. No
consideration shall be offered or paid to the Holder to amend or consent to a
waiver or modification of any provision of this Note unless the same
consideration is also offered to all of the holders of the Other Notes. The
Holder shall be entitled, at its option, to the benefit of any amendment to any
of the Other Notes.
 
12

--------------------------------------------------------------------------------


 
13.          TRANSFER. This Note may be offered, sold, assigned or transferred
by the Holder without the consent of the Company.
 
14.          REISSUANCE OF THIS NOTE.
 
  (a)      Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
14(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 14(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 1 following
payment or redemption (as the case may be) of any portion of this Note, the
outstanding Principal represented by this Note may be less than the Principal
stated on the face of this Note.
 
  (b)      Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 14(d))
representing the outstanding Principal.
 
  (c)      Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 14(d) and in
principal amounts of at least $100,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
 
  (d)      Issuance of New Notes. Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 14(a) or Section 14(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.
 
13

--------------------------------------------------------------------------------


 
15.          REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  The Company covenants to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
 
16.          PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
without limitation, attorneys’ fees and disbursements.
 
17.          CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the other Transaction Documents
shall have the meanings ascribed to such terms on the Closing Date in such other
Transaction Documents unless otherwise consented to in writing by the Holder.
 
18.          FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.
 
19.          DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the fair market value or the arithmetic calculation of any
Redemption Price, the Company or the Holder (as the case may be) shall submit
the disputed determinations or arithmetic calculations (as the case may be) via
facsimile (i) within two (2) Business Days after receipt, or deemed receipt, of
the applicable notice giving rise to such dispute to the Company or the Holder
(as the case may be) or (ii) if no notice gave rise to such dispute, at any time
after the Holder learned of the circumstances giving rise to such dispute. If
the Holder and the Company are unable to agree upon such determination or
calculation within two (2) Business Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to the Company or
the Holder (as the case may be), then the Company shall, within two (2) Business
Days, submit via facsimile (a) the disputed determination of the fair market
value (as the case may be) to an independent, reputable investment bank selected
by the Company and approved by the Holder (which approval shall not be
unreasonably withheld) or (b) the disputed arithmetic calculation of the
applicable Redemption Price (as the case may be) to the Company’s independent,
outside accountant. The Company shall cause the investment bank or the
accountant (as the case may be) to perform the determinations or calculations
(as the case may be) and notify the Company and the Holder of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s or
accountant’s determination or calculation (as the case may be) shall be binding
upon all parties absent demonstrable error. All fees, costs and expenses
incurred in connection with the services provided by the applicable investment
bank or the applicable accountant under this Section 19 shall be borne by the
party whose position did not prevail in the investment bank’s or accountant’s
final determination.
 
14

--------------------------------------------------------------------------------


 
20.          NOTICES; PAYMENTS.
 
  (a)      Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Exchange Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
 
  (b)      Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, unless otherwise expressly provided herein
such payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent to such Person at
such address as previously provided to the Company in writing (which address, in
the case of the Holder, shall initially be as set forth in Section 9(f) of the
Exchange Agreement), provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under this Note which is not paid when due shall
result in a late charge being incurred and payable by the Company in an amount
equal to interest on such amount at the rate of eighteen percent (18%) per annum
from the date such amount was due until the same is paid in full (“Late
Charge”).
 
21.          CANCELLATION.  After all Principal, accrued Interest, Late Charges
and other amounts at any time owed on this Note have been paid in full, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.
 
15

--------------------------------------------------------------------------------


 
22.          WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby irrevocably waives demand, notice, presentment, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note and the other Transaction Documents.
 
23.          GOVERNING LAW. Pursuant to 735 Illinois Compiled Statutes 105/5-5,
all questions concerning the construction, validity, enforcement, performance
and interpretation of this Note shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Chicago, Illinois, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
24.          CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:
 
  (a)      “2008 Exchange Agreement” means that certain Exchange Agreement,
dated as of August 29, 2008, by and between the Company and the Holder, as
amended from time to time.
 
  (b)       “Amended Registration Rights Agreement” means that certain
registration rights agreement, dated as of August 3, 2007, by and among the
Company and the parties identified on the signature pages thereto, as amended
and restated in its entirety as of August 29, 2008, as further amended and
restated in its entirety as of the Closing Date and as further amended from time
to time.
 
  (c)      “Approved Share Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
date hereof pursuant to which Common Shares, restricted stock units and standard
options to purchase Common Shares may be issued to any employee, officer or
director for services provided to the Company in their capacity as such.
 
16

--------------------------------------------------------------------------------


 
  (d)      “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in Chicago, Illinois are authorized or required by law
to remain closed.
 
  (e)      “Capital Expenditures” means, with respect to any Person for the
particular period, the aggregate of all liabilities incurred (including, without
limitation, through the incurrence of Indebtedness), expenditures made,
commitments made and payments due (whether or not made) by such Person and its
Subsidiaries, on a consolidated basis, for the purchase, leasing (including,
without limitation, pursuant to any lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP) or other acquisition of
any assets and equipment (including, without limitation, all improvements,
replacements, substitutions or additions to such assets and equipment) with a
useful life of more than one year that would be classified as a fixed or capital
asset on a consolidated balance sheet of such Person and its Subsidiaries
prepared in accordance with GAAP.
 
  (f)      “Cash Balance” means, at any date, an amount equal to the aggregate
amount of cash and cash equivalents (but not including any restricted cash), as
shown or reflected in the Company’s consolidated balance sheet as at such date.
 
  (g)      “Closing Date” shall have the meaning set forth in the Exchange
Agreement, which date is the date the Company initially issued this Note
pursuant to the terms of the Exchange Agreement.
 
  (h)      “Common Shares” means (i) the Company’s common shares, no par value
per share, and (ii) any capital shares into which such common shares shall have
been changed or any share capital resulting from a reclassification of such
common shares.
 
  (i)       “Consolidated Net Income” means, with respect to any Person, for any
applicable period, the net income (loss) of such Person and its Subsidiaries for
such period, determined on a consolidated basis and in accordance with GAAP, but
excluding from the determination thereof (without duplication) (a) any
extraordinary or non-recurring gains or losses or gains or losses from
Dispositions, (b) restructuring charges, (c) any tax refunds, net operating
losses or other net tax benefits, (d) effects of discontinued operations and (e)
interest income (including interest paid-in-kind).
 
  (j)       “Consolidated Net Interest Expense” means, with respect to any
Person, for any applicable period, gross interest expense of such Person and its
Subsidiaries for such period determined on a consolidated basis and in
accordance with GAAP, less interest income for such period, in each case,
determined on a consolidated basis and in accordance with GAAP.
 
  (k)      “Convertible Notes” means, collectively, all Holder Convertible Notes
and all the Other Convertible Notes.
 
17

--------------------------------------------------------------------------------


 
  (l)      “Current Subsidiaries” means, collectively, Workstream USA, Inc., a
Delaware corporation, Paula Allen Holdings, Inc., a Florida corporation, The
Omni Partners, Inc., a Florida corporation, 6FigureJobs.com, Inc., a Delaware
corporation, and Workstream Merger Sub Inc., a Delaware corporation, and each of
the foregoing, individually, a “Current Subsidiary.”
 
  (m)     “Delaware Reincorporation” shall have the meaning set forth in the
Exchange Agreement.
 
  (n)      “Disposition” means the sale, lease, license, assignment, transfer,
conveyance or other disposition of any assets or rights of the Company or any of
its Subsidiaries, whether now owned or hereafter acquired, other than a
Permitted Sale.
 
  (o)      “EBITDA” means, with respect to any Person, the Consolidated Net
Income of such Person for the applicable Fiscal Quarter and the immediately
preceding three (3) Fiscal Quarters as set forth in the financial statements of
such Person contained in the applicable Form 10-Qs or Form 10-K of such Person,
plus without duplication, the sum of the following amounts of such Person and
its Subsidiaries for such period to the extent deducted in determining
Consolidated Net Income of such Person for such period: (i) Consolidated Net
Interest Expense, (ii) income tax expense, (iii) depreciation expense, (iv)
amortization expense and (v) the expense (if any) related to the change in the
fair value of warrants and derivatives securities (including the Notes)
outstanding as of the Issuance Date.
 
  (p)      “Eligible Market” means the Principal Market, The New York Stock
Exchange, Inc., the Nasdaq Global Select Market, the Nasdaq Global Market or the
Nasdaq Capital Market.
 
  (q)      “Exchange Agreement” means that certain Exchange Agreement, dated as
of December 11, 2009, by and between the Company and the Holder, as amended from
time to time.
 
  (r)      “Exchange Agreements” means, collectively, the Exchange Agreement and
the Other Exchange Agreements (as defined below), as amended from time to time.
 
  (s)      “Fiscal Quarter” means each of the fiscal quarters adopted by the
Company for financial reporting purposes that correspond to the Company’s fiscal
year that ends on May 31, or such other fiscal quarter adopted by the Company
for financial reporting purposes in accordance with GAAP.
 
  (t)       “Fundamental Transaction” means that (i) the Company shall, directly
or indirectly, in one or more related transactions, (1) consolidate or merge
with or into (whether or not the Company is the surviving corporation) another
Person, or (2) sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
or any material Subsidiary to another Person, or (3) allow another Person to
make a purchase, tender or exchange offer that is accepted by the holders of
more than 50% of the outstanding Common Shares (not including any Common Shares
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than the 50% of the outstanding Common Shares (not including any
Common Shares held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) reorganize,
recapitalize or reclassify its Common Shares, or (ii) any “person” or “group”
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act (as defined in the Exchange Agreement)) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
Common Shares.
 
18

--------------------------------------------------------------------------------


 
  (u)      “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
  (v)      “Holder Convertible Notes” means, collectively, all senior secured
convertible notes issued on the Closing Date to the Holder by the Company
pursuant to the Exchange Agreement, and shall include all senior convertible
secured notes issued in exchange therefor or replacement thereof.
 
  (w)      “Interest Rate” means 9.5% per annum.
 
  (x)      “Liquidity Event” means any event giving rise to Proceeds (including,
without limitation, by virtue of any equity issuance (except for issuances of
Common Shares, restricted stock units and standard options to purchase Common
Shares pursuant to an Approved Share Plan), incurrence of Indebtedness,
refinancing of any Indebtedness, Fundamental Transaction or otherwise), other
than (i) a Disposition, (ii) the direct or indirect receipt by the Company or
any of its Subsidiaries of accounts receivable in the ordinary course of
business or (iii) the incurrence of the Indebtedness specified in, and permitted
by, clause (i) of Permitted Indebtedness.
 
  (y)       “Maturity Date” shall mean July 31, 2012; provided, however, the
Maturity Date may be extended at the option of the Holder (i) in the event that,
and for so long as, an Event of Default shall have occurred and be continuing or
any event shall have occurred and be continuing that with the passage of time
and the failure to cure would result in an Event of Default or (ii) through the
date that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Fundamental Transaction Notice is delivered prior to the Maturity Date.
 
  (z)       “Net Proceeds” means all Proceeds in respect of the applicable
Disposition (including, without limitation, all installment obligations and
earn-out and other contingent payments) or Liquidity Event (as the case may be)
net of (i) in the case of a Disposition, any income taxes required to be paid by
the Company or any Subsidiary (as the case may be) solely in connection with or
solely arising out of such Disposition and (ii) all reasonable legal,
accounting, investment banking, broker and other professionals’ fees incurred by
the Company by virtue of the applicable Disposition or Liquidity Event (as the
case may be), provided that the foregoing Proceeds shall not be reduced by any
other amount. Any dispute as to the arithmetic calculation of Net Proceeds shall
be resolved pursuant to Section 19 above, with the term “Net Proceeds” being
substituted for the term “fair market value.”
 
19

--------------------------------------------------------------------------------


 
  (aa)    “New Subsidiaries” means, as of any date of determination, any Person
(i) in which the Company on or after the date of the Exchange Agreement,
directly or indirectly, owns or acquires any of the outstanding capital stock or
holds any equity or similar interest of such Person or (ii) in which the Company
on or after the date of the Exchange Agreement, directly or indirectly, controls
or operates all or any part of the business, operations or administration of
such Person, and each of the foregoing, individually, a “New Subsidiary.”
 
  (bb)     “Non-Convertible Notes” means, collectively, this Note and all Other
Non-Convertible Notes.
 
  (cc)     “Notes” means, collectively, this Note and all the Other Notes.
 
  (dd)    “Other Convertible Notes” means, collectively, all senior secured
convertible notes issued on the Closing Date by the Company pursuant to the
Other Exchange Agreements, and shall include all senior convertible secured
notes issued in exchange therefor or replacement thereof.
 
  (ee)    “Other Exchange Agreements” means, collectively, those certain
separate exchange agreements, each dated as of December 11, 2009, (other than
the Exchange Agreement) by and between the Company and each of the parties
thereto, as amended from time to time.
 
  (ff)      “Other Non-Convertible Notes” means, collectively, all senior
non-convertible secured notes issued on the Closing Date by the Company pursuant
to the Other Exchange Agreements, and shall include all senior secured notes
issued in exchange therefor or replacement thereof.
 
  (gg)     “Other Notes” means, collectively, all Other Non-Convertible Notes
and all Convertible Notes.
 
  (hh)    “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
  (ii)      “Permitted Indebtedness” means (i) total Indebtedness (other than
Indebtedness described in subsections (ii) and (iii) hereunder) of the Company
and the Subsidiaries not to exceed $2,000,000 in the aggregate outstanding at
any time; provided, however, such Indebtedness shall be made expressly
subordinate in right of payment to the Indebtedness evidenced by the Notes, as
reflected in a written agreement acceptable to the Holder and approved by the
Holder in writing, and which Indebtedness does not provide at any time for the
payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon until ninety-one (91)
days after the Maturity Date or later; (ii) equipment leases and purchase money
obligations of the Company and the Subsidiaries not to exceed $1,000,000 in the
aggregate outstanding at any time; and (iii) Indebtedness evidenced by this Note
and the Other Notes.
 
20

--------------------------------------------------------------------------------


 
  (jj)      “Permitted Liens” means (i) any Lien for taxes, assessments and
governmental charges not yet due or delinquent or being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, (ii) any statutory Lien arising in the ordinary course of
business by operation of law with respect to a liability that is not yet due or
delinquent, (iii) any Lien created by operation of law, such as materialmen’s
liens, mechanics’ liens and other similar liens, arising in the ordinary course
of business with respect to a liability that is not yet due or delinquent or
that are being contested in good faith by appropriate proceedings and (iv) Liens
securing Permitted Senior Indebtedness.
 
  (kk)    “Permitted Senior Indebtedness” means the Indebtedness specified in,
and permitted by, clauses (ii) and (iii) of the definition of “Permitted
Indebtedness.”
 
  (ll)      “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.
 
  (mm)   “Principal Market” means the OTC Bulletin Board.
 
  (nn)    “Proceeds” means all consideration (including, without limitation,
cash, cash equivalents and publicly-traded securities) received or to be
received directly or indirectly by the Company and/or any of its Subsidiaries.
Any dispute as to the arithmetic calculation of Proceeds shall be resolved
pursuant to Section 19 above, with the term “Proceeds” being substituted for the
term “fair market value.”
 
  (oo)    “Redemption Notices” means, collectively, the Event of Default
Redemption Notice and each Mandatory Redemption Notice, and each of the
foregoing, individually, a “Redemption Notice.”
 
  (pp)    “Redemption Prices” means, collectively, the Event of Default
Redemption Price and each applicable Mandatory Redemption Price, and each of the
foregoing, individually, a “Redemption Price.”
 
  (qq)     “SEC” means the United States Securities and Exchange Commission.
 
  (rr)     “Security Agreement” means that certain security agreement, dated as
of August 29, 2008, by and among the Company, the Subsidiaries and the Holder
and the other parties identified on the signature pages thereto, as amended on
the Closing Date and as further amended from time to time.
 
21

--------------------------------------------------------------------------------


 
  (ss)    “Subsidiaries” means, as of any date of determination, collectively,
all Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”
 
  (tt)     “Successor Entity” means the Person (or, if so elected by the Holder,
the Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.
 
  (uu)    “Tests” means, collectively, the Minimum Cash Balance Test, the EBITDA
Test, the Debt to EBITDA Ratio Test and the Capital Expenditure Test.
 
  (vv)    “Trading Day” means any day on which the Common Shares are traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Shares, then on the principal securities exchange or
securities market on which the Common Shares are then traded, provided that
“Trading Day” shall not include any day on which the Common Shares are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Shares are suspended from trading during the final hour of trading on
such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) unless such day is otherwise
designated as a Trading Day in writing by the Holder.
 
  (ww)  “Transaction Agreement” means that certain Transaction Agreement, dated
as of July 25, 2007, by and among the Company and the investors listed on the
Schedule of Buyers attached thereto, as amended by the 2008 Exchange Agreements,
the Exchange Agreements and as further amended from time to time.
 
  (xx)    “Transaction Documents” means, collectively, the Transaction Documents
(as defined in the Transaction Agreement), the 2008 Exchange Documents (as
defined in the 2008 Exchange Agreement) and the Exchange Documents (as defined
in the Exchange Agreement), as amended from time to time.
 
25.          DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or any of its Subsidiaries, the
Company shall within two (2) Business Day after any such receipt or delivery
publicly disclose such material, nonpublic information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, nonpublic information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
Subsidiaries. Nothing contained in this Section 25 shall limit any obligations
of the Company, or any rights of the Holder, under Section 4(i) of the
Transaction Agreement, Section 4(f) of the 2008 Exchange Agreement or Section
4(f) of the Exchange Agreement.
 
[signature page follows]
 
22

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 



 
COMPANY:
 
 
WORKSTREAM INC.
 
 
 
 
By:
     
Name:
     
Title:
 